DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1-12: Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the estimating travel time difference between two seismic traces based on the mathematical calculation or manipulation. Considering Prong 1 of the 101 analysis, the limitations ” determining, based on the seismic data, an observed trace; computing, using at least one computer and based on a model of the seismic data, a simulated trace; computing, using the at least one computer, a windowed cross correlation between the observed trace and the simulated trace; determining travel time difference between the observed trace and the simulated trace by maximizing the windowed cross correlation at least partly while constraining at least one aspect of the travel time difference between the observed trace and the simulated trace; and using the 
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical manipulation base result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of “accessing seismic data, the seismic data being generated from one or more sensors” appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical processes in the abstract idea can be performed.    
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field, without reciting a particular technological process which was being improved.) .  There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Therefore, the claim is ineligible
Similar analysis of the other claims 2-12 reach the same conclusion (mathematical formula or calculation based on result without any addition element and cannot integrate a judicial exception into a practical application).  
Therefore, the claims are ineligible.

Regarding Claims 13-20: Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the iterative method for inverting measured geophysical data to infer a subsurface model of one or more physical properties based on the mathematical calculation or manipulation. Considering Prong 1 of the 101 analysis, the limitations ” (a) using a subsurface property model, computing,  an objective function measuring misfit between model-simulated data and the measured geophysical data, wherein the model-simulated data are generated using a computer; (b) computing, using the at least one computer, a search direction of the objective function with respect to parameters of the subsurface property model; (c) computing, using at least one computer, a travel time shift between simulated data from the subsurface property model perturbed and observed data by computing a plurality of travel time shifts, at least one of the plurality of travel time shifts computed being independent of the observed data, the observed data based on the geophysical data; (d) using the computed travel time shift for performing a line search; (e) updating the subsurface property model using the line search; and (f) repeating (a)-(e) at least once using the updated subsurface property model.”. Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim as a whole integrates mathematical based result including the mathematical calculation and formula as recited above. 

Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the computer represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  
   Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field data  processing, without reciting a particular 
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Therefore, the claim is ineligible
Similar analysis of the other claims 14-20 reach the same conclusion (mathematical formula or calculation based on result without any addition element and cannot integrate a judicial exception into a practical application).  
Therefore, the claims are ineligible.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by DAFONSECA et al.( US 2016/0320505)  supported by Washbourne (US 20120316790).
 
Regarding Claim 1. DAFONSECA  teaches a method of estimating travel time difference between two seismic traces, the method comprising(fig. 9): 
(900: fig. 9); 
determining, based on the seismic data, an observed trace(900: fig. 9;  drec: [0071]); 
computing, using at least one computer and based on a model of the seismic data, a simulated trace(902: fig. 9; dest: [0071]); 
computing, using the at least one computer, a windowed cross correlation between the observed trace and the simulated trace(windowed cross-correlation: [0072]; 906: fig. 9); 
determining travel time difference (904: fig. 9) between the observed trace and the simulated trace by maximizing the windowed cross correlation at least partly while constraining at least one aspect of the travel time difference between the observed trace and the simulated trace([0072]); and 
using the determined travel time difference between the observed trace and the simulated trace in order to update the model of the seismic data (This repeated process of forming followed by smoothing a guide of the travel-time differences allows the influence of noisy traces to be down-weighted: [0072], [0077]; muting bad data based on time difference and similarity criteria: [0074]; Examiner considers “muting bad data based on time difference and similarity criteria” to be one kind of update model; supported by 210: fig. 2, [0036] and  supported by Washbourne: 18: fig. 1).

Regarding Claim 2. DAFONSECA further  teaches the at least one aspect of the travel time difference constrained while maximizing cross correlation comprises a derivative of the travel time difference relative to time([0072]).


Allowable Subject Matter
Claims 3-12 and 13-20  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome all the rejection as cited above. 
the following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest prior art DAFONSECA  teaches The cross-correlation coefficient cl is maximized when the two sequences best match in both time shift and event registration. By calculating cl(x) near the first event (along a given trace) of each offset x and picking the first maximum peak I(x) in step 908 ([0072]) and The compensations are subject to continuous constraint to minimize cycle-skipping between neighboring windows, i.e., |(x,t)−|(x, t−Δ,t)<diff, where diff is the maximum allowed travel-time difference between the neighboring windows, [0078].
The subject matter of claim would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of the computing, using at least one computer, a travel time shift between simulated data from the subsurface property model perturbed and observed data by computing a plurality of travel time shifts, at least one of the plurality of travel time shifts computed being 
Remaining Claims are also allowable due to dependence over allowed claim if overcome current 101 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) US 20170242142 
b) US 2003/0018435 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864